REVENUESHARES ETF TRUST REVENUESHARES LARGE CAP FUND REVENUESHARES MID CAP FUND REVENUESHARES SMALL CAP FUND REVENUESHARES FINANCIALS SECTOR FUND REVENUESHARES ADR FUND REVENUESHARES NAVELLIER OVERALL A-100 FUND Supplement datedMay 18, 2012 to the Prospectus dated October 28, 2011, as revised March 16, 2012 The references to Ernst & Young LLP in the section entitled "Counsel and Independent Registered Public Accounting Firm" are hereby deleted and replaced with the following to reflect a change in the Independent Registered Public Accounting Firm for the series of the RevenueShares ETF Trust: BBD, LLP, 1835 Market Street, 26th Floor, Philadelphia, Pennsylvania 19103 Please retain this Supplement with your Prospectus for future reference. REVENUESHARES ETF TRUST REVENUESHARES CONSUMER DISCRETIONARY SECTOR FUND REVENUESHARES CONSUMER STAPLES SECTOR FUND REVENUESHARES ENERGY SECTOR FUND REVENUESHARES HEALTH CARE SECTOR FUND REVENUESHARES INDUSTRIALS SECTOR FUND REVENUESHARES INFORMATION TECHNOLOGY SECTOR FUND REVENUESHARES MATERIALS SECTOR FUND REVENUESHARES UTILITIES SECTOR FUND Supplement datedMay 18, 2012 to the Prospectus dated October 28, 2011, as revised March 16, 2012 The references to Ernst & Young LLP in the section entitled "Counsel and Independent Registered Public Accounting Firm" are hereby deleted and replaced with the following to reflect a change in the Independent Registered Public Accounting Firm for the series of the RevenueShares ETF Trust: BBD, LLP, 1835 Market Street, 26th Floor, Philadelphia, Pennsylvania 19103 Please retain this Supplement with your Prospectus for future reference. REVENUESHARES ETF TRUST REVENUESHARES LARGE CAP FUND REVENUESHARES MID CAP FUND REVENUESHARES SMALL CAP FUND REVENUESHARES FINANCIALS SECTOR FUND REVENUESHARES ADR FUND REVENUESHARES NAVELLIER OVERALL A-100 FUND REVENUESHARES CONSUMER DISCRETIONARY SECTOR FUND REVENUESHARES CONSUMER STAPLES SECTOR FUND REVENUESHARES ENERGY SECTOR FUND REVENUESHARES HEALTH CARE SECTOR FUND REVENUESHARES INDUSTRIALS SECTOR FUND REVENUESHARES INFORMATION TECHNOLOGY SECTOR FUND REVENUESHARES MATERIALS SECTOR FUND REVENUESHARES UTILITIES SECTOR FUND Supplement dated May 18, 2012 to the Statement of Additional Information (“SAI”) dated October 28, 2011, as revised March 16, 2012 The section entitled "Independent Registered Public Accounting Firm" is deleted in its entirety and replaced with the following to reflect a change in the Independent Registered Public Accounting Firm for the series of the RevenueShares ETF Trust: BBD, LLP, 1835 Market Street, 26th Floor, Philadelphia, Pennsylvania 19103, serves as independent registered public accounting firm of the Trust. BBD, LLP audits the Funds’ financial statements and performs other related tax and audit services. Please retain this Supplement with your SAI for future reference.
